Title: From George Washington to Richard Butler, 21 May 1783
From: Washington, George
To: Butler, Richard


                  
                     Dr Sir
                     Head Quarters 21st May 1783
                  
                  I accept with pleasure your Congratulations on the Arrival of Peace—an Event happy to the Country, & glorious for those who have had the immediate Concern in its procurement.
                  The Arrangement of a Peace Establishment, Congress have now under their consideration—But as I am totally Ignorant of what will be the Result of their Determinations, it is impossible for me to say how for it will be in my Power to comply with your Wishes—I can only say, that my Inclination to serve you will not be wanting—and a Recollection of your Merits & Services will present you to my Mind, should an Accasion offer itself, when you can with Honor & Propriety be provided for.
                  Agreeable to your request, the Appointment of Lieut. Pratt as Q. Master, & Lieut. Beaty as Pay Master to the 3d Pennsylvania Regiment, are announced in Genl Orders.  I am &c.
                  
               